Citation Nr: 1534132	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-15 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating higher than 10 percent for right trochanteric bursitis with mild osteoarthritic changes.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2003 to November 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board previously remanded this appeal in October 2014 to afford the Veteran an opportunity to have a Board hearing.  Accordingly, he had a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim on appeal that have been certified for the Board's review at this time. Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran was last provided a VA examination to address the severity of his service-connected trochanteric bursitis with mild osteoarthritic changes in February 2013.  At his May 2015 videoconference hearing, the Veteran requested a new VA examination to reassess the severity of his service-connected disability indicating that it had worsened since the last examination.  Resultantly, the Board believes an additional examination would be helpful in determining the current level of severity of the Veteran's trochanteric bursitis with mild osteoarthritic changes.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify, if any, all outstanding private treatment records related to his service-connected trochanteric bursitis with mild osteoarthritic changes (right hip disability).  Request that he provide, or authorize VA to obtain these records.  Obtain complete copies of VA outpatient treatment records from June 2013 and associate these records with the claims file.

2. Following receipt of any outstanding medical records, please schedule the Veteran for a VA examination before an appropriate medical professional to determine the current level of severity of his right hip disability.  The Veteran's claims file and a copy of this remand must be made available for the examiner to review prior to the examination.  The examiner should describe in detail all symptomatology associated with the Veteran's right hip disability, including limitation of motion.  Any indicated tests should be performed. 

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right hip.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  Occupational impairment should also be discussed.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




